Case 0:19-cr-60134-MGC Document 29-16 Entered on FLSD Docket 10/15/2019 Page 1of1

August 215, 2019

To whom it may concern:

| would like to express with these few words my admiration for Jenny Hernandez as a person, as a
friend, as a hard-working woman for whom her main goal in life has been to protect her family and
friends. Jenny has always been available to give a hand to a friend or family member, her kindness and
will to help the people that needs her is her priority; with this in mind, | believe she forgot her own
wellbeing.

Before we are deprived of her amazing company would like to let everybody know that the kindness,
devotion and gratitude that Jenny has in her heart is beyond what most of us could ever wish for.

 
